*47MEMORANDUM **
The order to show cause issued on April 23, 2008 is discharged. The Clerk shall file the opening brief received on April 22, 2008.
A review of the record and appellant’s opening brief indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.